Citation Nr: 0019817	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  98-14 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral hearing loss disability.  


WITNESSES AT HEARING ON APPEAL

Appellant and son-in-law


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945.  This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which refused to reopen the claim for 
entitlement to service connection for a bilateral hearing 
loss disability.


FINDINGS OF FACT

1.  In an August 1996 rating decision, the RO denied service 
connection for a bilateral hearing loss disability.  The 
veteran did not appeal and the decision became final.

2.  The RO refused to reopen the veteran's claim for 
entitlement to service connection for a bilateral hearing 
loss disability in July 1998.

3.  The evidence submitted subsequent to the August 1996 RO 
decision, includes a medical opinion relating the veteran's 
bilateral hearing loss to his period of service; this bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or with evidence previously assembled is so 
significant it must be considered in order to decide fairly 
the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's August 1996 decision denying service connection 
for a bilateral hearing loss disability is final.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 20.1103 
(1999).

2.  The evidence submitted since August 1996 is new and 
material; thus the requirements to reopen the claims of 
entitlement to service connection for a bilateral hearing 
loss disability have been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

3.  The veteran's claim for entitlement to service connection 
for a bilateral hearing loss disability is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen the claim of 
entitlement to service connection for a bilateral hearing 
loss disability.  In July 1998, the RO had found that such 
evidence had not been presented and refused to reopen the 
claim in question.  

I.  New and Material Evidence 

Once a RO decision becomes final under 38 U.S.C.A. § 7105(c), 
absent submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by VA.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a) (1999).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  See Justus v. Principi, 3 Vet. App 510, 513 
(1992).  If all three tests are satisfied, the claim must be 
reopened.  Hodge, supra.  Upon reopening the claim, a 
determination must then made as to whether, based upon all 
the evidence, and assuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the claim may then be evaluated 
on the merits after ensuring that the duty to assist pursuant 
to 38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).

Pertinent evidence submitted since the August 1996 RO 
decision included: a March 1998 VA audio examination; lay 
statements from his siblings, wife and children, dated 
February 1999, concerning his hearing loss; VA outpatient 
treatment records dated September 1994 to March 1996; an 
undated written statement from Robert Scheuermann, of 
Natural-Ear Custom Hearing Aid Services; a March 1999 written 
statement from the veteran; an August 1999 written statement 
from the veteran and [redacted]; VA progress notes, dated 
October 1999 to June 2000; and the May 2000 Travel Board 
Hearing transcript.  

The March 1998 VA audio examination report revealed severe 
sensorineural hearing loss in the right ear and moderately 
severe sensorineural hearing loss in the left ear.  The 
examiner commented that with only audiometric results 
available since 1996 (when the veteran was 77 years old), it 
was not possible to say if the hearing loss now exhibited was 
related to noise exposure during World War II, noise exposure 
after service, advancing age, or some other cause.  
Additionally, the examiner indicated that the etiology of 
hearing loss was a medical determination and should be 
rendered by a physician.  

The veteran's siblings, wife and children wrote, in February 
1999, that he did not have a hearing problem prior to service 
and that his hearing problems did not begin until he returned 
home.  They reported that since then they have had to speak 
very loudly for him to understand them.  The veteran's 
daughters wrote that his hearing had decreased over the years 
and that they had to remind their children to speak very 
loudly so that he could hear them.  His wife wrote that he 
was unable to enjoy his children and grandchild because of 
his hearing disability.  

VA outpatient treatment records dated September 1994 to March 
1996 show that the veteran was seen for ear problems.  In 
September 1994 he presented left ear problems and the 
diagnoses were otitis media and otitis externa.  Bilateral 
hearing loss was diagnosed in October 1994.  The veteran 
presented left ear otitis media in December 1994.  

In an undated written statement Robert Scheuermann, of 
Natural-Ear Custom Hearing Aid Services wrote that the 
veteran suffered from a bilateral, moderate sloping to 
severe, sensorineural hearing loss.  He stated that the 
nature of his loss was very indicative of a noise induced 
hearing loss and that it was a common loss among adult males 
with a history of noise exposure (i.e. active military 
experience).  

The veteran wrote in March 1999 that his age is not the cause 
of his hearing problems although it may be a factor.  He 
believed that his service, specifically serving as a tank 
gunner, is the main factor contributing to his hearing loss.  
The veteran wrote that his VA physician also believed that 
his service caused his hearing loss.  He named Mr. [redacted] 
[redacted], his son-in-law, as his representative.  

In August 1999 [redacted] wrote that he has known the 
veteran for 32 years and that the veteran has had a hearing 
problem since he has known him.  Mr. [redacted] stated that the 
veteran's long term exposure to noise while serving in Europe 
during World War II as a tank gunner for four years is the 
cause of his hearing problems.  He indicated that they 
primarily request service connection for a bilateral hearing 
disability so that the veteran could receive hearing aids.  

VA progress notes dated October 1999 to June 2000 show that 
the veteran was seen for moderate to profound bilateral 
sensorineural hearing loss.  

At the May 2000 Travel Board Hearing the veteran testified 
that he was a cannoneer on a self-propelled Howitzer during 
World War II in Europe and that he did not have earplugs or 
any type of ear protection.  He stated that he had had 
hearing problems since he returned home.  Mr. [redacted] testified 
that the VA doctors told him that the veteran's hearing loss 
was caused by the intense amount of noise that he suffered 
through during his tour of duty as a cannoneer in the 
position he was holding in the military.  He testified that 
the veteran worked as an electrician until he retired and 
that he was not exposed to a lot of noise during his post 
service employment.  The veteran testified that his parents 
were in there eighties and nineties when they pasted away and 
neither had hearing problems.  He stated that none of his 
siblings had hearing problems.  

This evidence bears directly and substantially upon the 
specific matter under consideration, and was not considered 
by the RO when it made its decision in August 1996.  
Moreover, it is so significant that it must be considered in 
order to decide fairly the merits of the claim.  This 
evidence therefore constitutes new and material evidence 
under 38 C.F.R. § 3.156(a) (1999), and the Board is required 
to reopen the previously denied claim of entitlement to 
service connection for a bilateral hearing loss disability.

II.  Well-Groundedness

The Board must now determine whether the veteran's claim is 
well grounded.  To establish that his claim is well grounded, 
the veteran must produce competent evidence of a current 
disability; a disease or injury, which was incurred in 
service; and a nexus between the disease or injury and the 
current disability.  See Epps v. Gober, 126 F.3d 1464, 1469 
(Fed. Cir. 1997).  

The provisions of 38 U.S.C.A. § 1154(b) (West 1991) 
specifically allow combat veterans, in certain circumstances, 
to use lay evidence to establish service connection of a 
disease or injury.  This section provides:

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such an 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991).

Before this provision applies, the Board must make a specific 
finding that the veteran was engaged in combat with the 
enemy.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).  If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding incurrence of an injury during service 
must be accepted as conclusive as to its actual occurrence 
and no further development or corroborative evidence will be 
required, provided that the veteran's testimony is credible 
and consistent with the circumstances, conditions or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); Zarycki, supra, at 98.

Clearly, a review of the veteran's records shows that he was 
engaged in combat with the enemy.  His DD-214 indicated that 
he was involved in the following battles and campaigns: 
Ardennes, Rhineland, Central Europe, Normandy and Northern 
France.  Moreover, his DD 214 listed his military 
occupational specialty as cannoneer and confirmed one year 
and seven months of Foreign Service.  Therefore, the Board 
accepts the veteran's allegations concerning inservice 
exposure to loud noises as a cannoneer.

This assertion coupled with the following evidence 
demonstrates that the veteran has presented a well-grounded 
claim within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The existence of a current disability is demonstrated 
in the March 1998 VA audio examination report, which revealed 
severe sensorineural hearing loss in the right ear and 
moderately severe sensorineural hearing loss in the left ear.  
Robert Scheuermann, of Natural-Ear Custom Hearing Aid 
Services, wrote that the veteran's bilateral hearing loss was 
very indicative of a noise induced hearing loss and that it 
was a common loss among adult males with a history of noise 
exposure (i.e. active military experience).  This provides 
the link between the current disorder and the noise exposure 
suffered in service.  

Accordingly, the Board finds that a well-grounded claim for 
service connection for a bilateral hearing loss disability 
has been present.  However, the Board also finds that 
additional development is needed before a final determination 
of the veteran's claim can be made.


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for a bilateral 
hearing loss disability is reopened and found to be well 
grounded, and to this extent only, granted.


REMAND

If the claim is well grounded, the claim may then be 
evaluated on the merits after ensuring that the duty to 
assist pursuant to 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination, which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases, which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

It appears that the service medical records have not been 
associated with the claims folder.  

The March 1998 VA examiner commented that with only 
audiometric results available since 1996 (when the veteran 
was 77 years old), it was not possible to say if the hearing 
loss now exhibited was related to noise exposure during World 
War II, noise exposure after service, advancing age, or some 
other cause.  Although Robert Scheuermann, of Natural-Ear 
Custom Hearing Aid Services wrote that the nature of the 
veteran's hearing loss was very indicative of a noise induced 
hearing loss and that it was a common loss among adult males 
with a history of noise exposure (i.e. active military 
experience) the VA examiner indicated that the etiology of 
hearing loss was a medical determination and should be 
rendered by a physician.  Neither the VA examiner nor Robert 
Scheuermann was physicians.  

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should attempt to obtain the 
service medical records from the National 
Personnel Records Center (NPRC) in St. 
Louis, Missouri.  If the records are 
unavailable then that should be noted in 
the claims folder.  

2.  The RO should schedule the veteran 
for a complete ear examination by a VA 
otologist, to include all special tests 
and studies as needed.  All objective 
findings and diagnoses should be 
explained in detail.  The examiner should 
be asked to provide an opinion as to the 
nature and etiology of the hearing loss, 
which is presently manifested.  In 
providing this opinion, the examiner 
should indicate whether it is as least as 
likely as not that the currently 
manifested hearing loss is attributable 
to the veteran's military service and the 
acoustic trauma sustained therein, as 
opposed to some other cause or etiology.  
If the requested opinions and/or findings 
cannot be provided on the basis of sound 
medical judgment, the reasons therefor 
should be expressly stated.  The 
veteran's medical history should be 
reviewed prior to the examination, and to 
that end, the claims folder and a copy of 
this Remand must be provided to the 
examiner prior to the time of the 
examination.  Complete rationales, as 
well as reasons and bases should be 
provided for any opinion given and all 
conclusions reached.  

3.  Once the above-requested development 
has been completed, the RO should 
readjudicate the claim for service 
connection for a bilateral hearing loss 
disability.  If the decisions remain 
adverse to the veteran, he and his 
representative must be provided an 
appropriate supplemental statement of the 
case, and an opportunity to respond. 

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.  

The case should then be returned to the Board, if otherwise 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

